*272The opinion of the court was delivered by
Garrison, J.
To sustain an action brought for the contract price .of sixteen carloads of sand sold and delivered to the defendant by Thomas Guest in his lifetime, the plaintiff, who is the executor of Guest’s will, ofEered in evidence a book into which his testator’s daughter had copied from certain bills of lading the amounts of sand stated in the bills to have been shipped by the testator to the defendant. The book was admitted in evidence upon this proof over the objection of the appellant; the bills of lading were also admitted without further proof, although later they were identified by a witness as bills issued by the Pennsylvania. Bailroad Company.
Both the book and the bills of lading were, we think, improperly admitted.
Later in the trial, however, the wife of the testator testified that she was present when the sand in question was sold to the defendant and the price agreed upon, and that afterward the defendant, in her presence, had examined the bills of lading offered in evidence and had said that they were all right and that he was ready to pay the bill; and slie further testified that the only reason why he did not do so was because the witness’ daughter was not present to sign a receipt, witness herself being unable to write. This testimony rendered the bills of lading relevant upon this aspect of the appellee’s case, and as the-book was avowedly a mere copy of these bills its admission must be deemed harmless, in view of the fact that the appellant, .when on the witness-stand, did not attempt to deny the admission ascribed to him by the foregoing testimony as to the correctness of the bills and the amount claimed to be due from him.
Under these circumstances, the copy of the bills contained in the book was mere surplusage, that could add nothing to the strength of the plaintiff’s case. The finding of fact by the District Court upon which its judgment rests being thus supported by direct and uncontradicted testimony, in nowise connected with or dependent upon the book, is affirmed, not*273withstanding the technical error in the admission of the latter in evidence.
The judgment of the District Court of Perth Amboy is affirmed, with costs.